Case 20-13995-amc          Doc 44      Filed 01/25/21 Entered 01/25/21 13:37:32       Desc Main
                                       Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ------------------------------------------------------x
   In re                                                 :
                                                         :   Chapter 13
             VIVIAN WOODBURY,                            :
                                                         :   Bankruptcy No. 20-13995 (AMC)
                                               Debtor. :
   ------------------------------------------------------x

                           THE CITY OF PHILADELPHIA’S
                   OBJECTION TO THE PROPOSED CHAPTER 13 PLAN

   TO THE HONORABLE ASHELY M. CHAN:

           AND NOW, comes the City of Philadelphia, (the “City”), a secured creditor in the

   above-captioned case, by and through its Counsel, Pamela Elchert Thurmond, Deputy

   City Solicitor, pursuant to Bankruptcy Code §§ 506(b), 1325(a)(5), and L.B.R. 3015-4, to

   object to the proposed Chapter 13 plan (the “Plan”), of the above-captioned debtor, (the

   “Debtor”). The City avers the following in support thereof:

           1.       On October 6, 2020, the Debtor filed a voluntary petition (the “Petition”)

   for Chapter 13 bankruptcy with this Court.

           2.       On October 6, 2020, the Debtor filed a list of all real property owned by

   her, which included the property located at 6320 Cherokee Street, Philadelphia,

   Pennsylvania (the “Subject Property”). A copy of the Debtor’s Schedule A/B is attached

   hereto as Exhibit A.

           3.       The Debtor values the Subject Property at One Hundred Forty-Seven

   Thousand Two Hundred Thirty-One Dollars ($147,231.00). See Exhibit A.

           4.       On December 3, 2020, the City filed a secured claim in the amount of

   Three Thousand One Hundred Sixty Dollars and Eight Cents ($3,160.08) for unpaid
Case 20-13995-amc       Doc 44     Filed 01/25/21 Entered 01/25/21 13:37:32        Desc Main
                                   Document     Page 2 of 3



   water repair debt in connection with the Subject Property (the “Water Repair Claim”). A

   copy of the proof of claim filed by the City is attached hereto as Exhibit B.

          5.      On December 18, 2020, the City filed a secured claim in the amount of

   Three Thousand Three Hundred Forty-Six Dollars and Five Cents ($3,346.05) for unpaid

   water debt in connection with the Subject Property (the “Water/Sewer Claim”). A copy of

   the proof of claim filed by the City is attached hereto as Exhibit C.

          6.      As neither the Debtor nor another party in interest has objected to the

   Water Repair Claim and the Water/Sewer Claim, they are deemed allowed. See 11

   U.S.C. § 502(a).

          7.      On October 6, 2020, the Debtor filed the Plan, which provides a total

   payment in the amount of Five Thousand Six Hundred Thirty Dollars ($5,630.00)

   towards the Water Repair Claim and the Water/Sewer Claim. A copy of the Plan is

   attached hereto as Exhibit D.

          8.      The Plan should not be confirmed as the City, a secured creditor, has not

   accepted the plan. See 11 U.S.C. 1325(a)(5)(A).

          9.      The Plan should not be confirmed as it fails to specify correct payment,

   and thus does not ensure that distributions under the plan are not less than the allowed

   amount of the Water Repair Claim and the Water/Sewer Claim. See 11 U.S.C. §§ 506(b),

   1325(a)(5)(B)(ii).

          WHEREFORE, the City respectfully requests that this Court DENY confirmation

   of the Plan.




                                                2
Case 20-13995-amc     Doc 44   Filed 01/25/21 Entered 01/25/21 13:37:32           Desc Main
                               Document     Page 3 of 3




                                          Respectfully submitted,

                                          THE CITY OF PHILADELPHIA

   Dated: January 25, 2021          By:   /s/ Pamela Elchert Thurmond
                                          PAMELA ELCHERT THURMOND
                                          Deputy City Solicitor
                                          PA Attorney I.D. 202054
                                          Attorney for the City of Philadelphia
                                          City of Philadelphia Law Department
                                          Municipal Services Building
                                          1401 JFK Boulevard, 5th Floor
                                          Philadelphia, PA 19102-1595
                                          215-686-0508 (phone)
                                          Email: Pamela.Thurmond@phila.gov




                                          3
